Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr.  on 3/2/22.

The application has been amended as follows: 
Claims 7 and 16  have been amended please see below:


7. (Currently Amended) The cutting board apparatus as claimed in claim 2 comprising:

a plurality of feet;

the cutting board base comprising a bottom surface, a plurality of feet apertures, 

and a plurality of drainage holes


the bottom surface being positioned opposite to the insert receptacle  

of the cutting board base;



the plurality of feet apertures traversing through the bottom surface;

each of the plurality of feet being connected adjacent to the bottom surface through one of the plurality of feet apertures;

the plurality of drainage holes being distributed about the cutting board base; and

the plurality of drainage holes traversing through the cutting board base.

16. (Currently Amended) The cutting board apparatus as claimed in claim 12, wherein the  atleast one restraining member comprises a plurality of tines.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE D WILSON whose telephone number is (571)272-4499. The examiner can normally be reached M-TH 6;30-4;30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO E. AVILES can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

LEE D. WILSON
Examiner
Art Unit 3723



Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        March 2, 2022